Citation Nr: 1813935	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  99-03 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

Entitlement to a disability rating in excess of 50 percent prior to December 10, 2007, and in excess of 70 percent thereafter.   


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1969 to March 1974.  

The appeal arose from a September 1998 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to a rating in excess of 10 percent for psychoneurosis.  

In September 2000 and February 2005 the Board remanded the claim for additional development.  A January 2006 rating decision granted an increased 50 percent rating for major depressive disorder effective March 6, 1998, the date the Veteran filed his increased rating claim.  In August 2007, the United States Court of Appeals for Veterans Claims ("Court") granted a joint motion for remand (JMR) as to the Board's January 2006 decision.  In June 2008 the Board remanded the claim for a contemporaneous VA examination per the terms of the JMR.    

In a July 2011 decision, the Board granted entitlement to a 50 percent rating effective from August 8, 1997, and entitlement to a 70 percent rating effective from December 10, 2007.  

In March 2012 the Court granted a JMR and remanded the claim for development consistent with the JMR.  

In July 2000, the Veteran testified at a personal hearing before a Veterans Law Judge (VLJ).  He testified at a hearing before a VARO hearing officer in May 1999.  Copies of the transcripts of those hearings are of record.  In a September 2016 letter, the Veteran was advised that the VLJ who conducted the July 2000 hearing was no longer employed by the Board.  He was afforded an opportunity to testify at another hearing.  In an October 2016 letter the Veteran, through his attorney, waived the right to testify at an additional Board hearing.  

In April 2013, the Board remanded the claim for additional development.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

New evidence was added to the record in February 2018, along with a waiver of RO review of that evidence.

The Board also acknowledges that although TDIU has been raised by the record, the Veteran has a pending TDIU claim that is not currently before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of an increased rating claim when it is expressly raised by the Veteran or reasonably raised by the record).  


FINDINGS OF FACT

1.  Prior to August 9, 2005, the Veteran's major depressive disorder symptoms more nearly approximate the degree of occupational and social impairment contemplated by a 50 percent schedular rating, but no higher.

2.  From August 9, 2005 the Veteran's major depressive disorder symptoms more nearly approximate the degree of occupational and social impairment contemplated by a 70 percent schedular rating, but no higher.


CONCLUSIONS OF LAW

1.  Prior to August 9, 2005, the criteria for a disability rating in excess of 50 percent for major depressive disorder are not met.  38 U.S.C. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9434 (2017).

2.  From August 9, 2005 the criteria for a disability rating of 70 percent, but no higher, for major depressive disorder are met.  38 U.S.C. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Legal Principles 

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Major depressive disorder is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9434.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9434.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. 
§ 4.130, DC 9434.  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9434.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships. Id. at 46. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Analysis 

The Veteran asserts that his major depressive disorder is more disabling than reflected in his 50 percent evaluation prior to December 10, 2007, and in excess of 70 percent thereafter.   The Board finds that for the prior to August 9, 2005 the Veteran's major depressive disorder symptoms more nearly approximate the criteria for a 50 percent rating and for the period from August 9, 2005, his symptoms more nearly approximate the criteria for a 70 percent rating, but no higher. 

Prior to August 9, 2005

The earliest medical evidence of record is found in a March 1998 letter from Dr. F.G., M.D., who indicated that he had been treating the Veteran since August 1997 for complaints of low energy, lack of interest, poor concentration, sleep problems and occasional suicidal thoughts.  Dr. F.G. also related that the Veteran complained that he felt more depressed and anxious in the past two years and that he had difficulty in maintaining effective personal relationships.  Dr. F.G. concluded that the Veteran's symptoms "result in reduction of initiative, flexibility, efficiency and reliability."  The Veteran was diagnosed with major depressive disorder "non-psychotic, recurrent."

The Veteran underwent a VA psychological evaluation in March 1998.  The examiner indicated that the Veteran appeared in appropriate attire, seemed "somewhat withdrawn" as if he were sleepy.  The Veteran reported that he and his wife of 26 years recently divorced and he just moved in with an elderly aunt.  The Veteran denied any suicide attempt, but admitted to violent physical behavior.  He reported the last event which had occurred about 8 months earlier.  The examiner stated that the Veteran was "oriented," but "spoke in an unusually complex manner."  The examiner provided a GAF score of 75.

During the May 1999 hearing before a VARO hearing officer the Veteran reported that his depression had worsened.  He reported that he takes five to eight days off per month as a result of his depression symptoms.  He reported that his depression makes it difficult to talk to a lot of people and function.  The Veteran reported that he spends most time at home by himself.  He reported having thoughts of suicide "sometimes."  He reported difficulty getting out of bed and a limited appetite.  

During his July 2000 Board hearing, the Veteran reported experiencing anxiety at work.  He reported that he is generally able to get along with people at work including his supervisors.  He also reported that on occasion his mind goes blank and he has difficulty concentrating.  He reported trouble falling and staying asleep.  He stated that he is easily fatigued, is on edge all the time, and gets nervous in crowds. The Veteran reported that his relationships with his wife and children are ok.  He reported that thoughts of suicide cross his mind periodically.  He reported having angry outbursts.       

Nursing progress notes dated May 2000 and December 2000 indicate that the Veteran responded "yes" and "no" to "little interest or pleasure in doing things," but that he responded "no" to "feeling down, depressed or hopeless."  

A February 2001 VA examiner reviewed the Veteran's VA claims folder and noted the Veteran's documented history of anxiety.  The Veteran was described to be "neatly and casually attired."  The Veteran contended that his depression had caused him to miss two and a half months of work in the past year, and that his depression and anxiety occurred "sporadically."   The Veteran reported that he had episodes of "suicidal contemplation."  He indicated he had some impairment of thought processes are of amnestic/dissociative occurrences of a mild nature.  He denied hallucinations, delusions, and panic attacks.  No obsessive or ritualistic behavior was observed.  The Veteran was described to have good hygiene and he was described to be oriented to time, place and person.  The Veteran's speech was described to be normal.  The Veteran reported being single and living alone.  He had a GAF score of 75.  

Based on the aforementioned evidence, the Board finds that the Veteran's major depressive symptoms more nearly approximate the criteria for a 50 percent rating.  
Also as noted above, the criteria for a 70 percent disability evaluation includes symptoms of occupational and social impairment involving "deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships." 

Prior to August 9, 2005 the Veteran's major depressive disorder manifested in suicidal ideation, persistent depressed mood, and disturbances of motivation and mood.  No obsessional rituals were described by the Veteran or observed by any of the examiners, and the Veteran's speech has historically been described to be slow or unusually complex, but never illogical, obscure or irrelevant.  His insight and judgment have always been described as normal or good; there is no assessment of his impulse control, but there is no description of behavior that indicates he has experienced unprovoked irritability with periods of violence.  The Board observes that the 1997 report indicates he had had a violent physical encounter approximately 8 months earlier, but that appears to be the last one; the change seems to coincide with the restart of the Veteran's psychiatric medication in 1997.


Nothing in the record suggests that the Veteran has spatial disorientation; the Veteran has always been described to be oriented to time, place and person.  The Veteran's appearance has been consistently described to be good or appropriate.  
The Veteran's symptoms of consistent suicidal ideation, inability to maintain effective personal relationships and slow speech are the only criteria that arguably meet the 70 percent criteria.  The Veteran's symptoms of slow speech and inability to maintain effective personal relationships are both explicitly contemplated by the 50 percent criteria, leaving only the Veteran's suicidal ideation as the singular 70 percent criterion.  That single criterion is not, in view of the Veteran's disability, sufficient to warrant a disability rating in excess of 50 percent prior to August 9, 2005.

As such, the Board finds that prior to August 9, 2005 the Veteran's major depressive disorder more nearly approximates the criteria for a 50 percent rating, but no higher. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

From August 9, 2005 

The evidence shows a worsening in the Veteran's major depressive disorder symptoms from August 9, 2005. 

The Veteran was afforded an additional VA examination in August 2005.  The Veteran reported that he lives with his second wife.  They had been married since 1999.  The Veteran reported that his moods were "frequently labile" and that he became "tearful fairly easily."  The Veteran reported poor sleep and that he felt guilt related to unnamed past events that he ruminated over.   He reported a decreased appetite with a 10 pound weight loss.  The Veteran stated he had a lack of interest in just about everything and denied any activities or hobbies.  He denied concrete suicidal plan or intent, and denied hallucinations and delusions.  The Veteran's speech was described as "slowed," and his affect was described as depressed and blunted.  No formal thought disorders were observed, and the Veteran's insight was described to be good and his cognition was intact.  The examiner opined that the Veteran's symptoms were worse since the 2001 examination, but that he was able to work.  The examiner reported that the Veteran had "moderate psychosocial dysfunction due to depression."  A GAF score of 55 was provided.  The examiner further indicated that while the Veteran is able to work, he is not functioning well at work.  The Veteran had very limited social interactions outside of work and difficulty functioning or enjoying any activities.  The examiner reported that the Veteran's current evaluation reflected a worsening of symptoms and functioning since his previous evaluation in 2001.  

A December 2007 mental health note indicates the Veteran had a long history, since the early 1970's, of being depressed.  The Veteran described that he felt "confused" and "emotionally unsettled."  The VA psychiatrist noted that the Veteran had paranoid personality traits manifested by the Veteran's feeling that his family and friends gang-up on him.  She further reported that the Veteran had not worked since July because of a heart attack, and listed the Veteran's physical problems as including heart problems, knee disorders, sleep apnea, back and neck disorders, hypertension and hyperlipidemia.  The Veteran's suicidality was described to be a "moderate risk."  The Veteran was reported to have told the examiner that he felt he was "better off dead" and wanted to harm himself.  He stated that he had suicidal ideation about every three or four days of "moderate intensity."  The Veteran stated that he had "made two suicide attempts, including one this year." 

The VA psychiatrist also reported the Veteran's psychotic disorders to include that he believed "people are spying on him," including the government and "scammers looking at his computer files to steal his identity," but the examiner noted that the Veteran felt that those things happened to "everybody," and were, therefore, not excessive.  The Veteran was described to be lethargic, but cooperative and reasonable.  He was described to be appropriately groomed.  His speech was described to be slow and his mood and affect were depressed.  He reported no hallucinations or delusions, had a normal and coherent thought process and had no unusual thought content.  His insight was described to be "fair" and he was reported to have good judgment.  A GAF of 53 was provided.  An April 2007 mental health note regarding the Veteran's psychiatric medications provided a GAF of 50.  

The Veteran was afforded an additional VA examination in November 2009 in response to the Board's June 2008 remand order.  The examiner noted that the Veteran reported worsening physical problems including heart, back and knee problems.  The Veteran reported that he felt chronically depressed most days.  He felt he had an inability to work and frequently felt hopeless and did not see a purpose to life.  He reported that he had slow energy and had a lack of interest and initiative, and that he had difficulty getting motivated.  He reported enjoying visiting from his brother and sister and spending time with his family.  He reported difficulty concentrating short term.  He denied panic attacks or anxiety episodes.  He denied problems with his judgement and denied impaired speech.  He denied problems with impulse control.  The Veteran denied problems with his thought process and indicated that he able to attend to his own activities of daily living and hygiene.  

The November 2009 examiner reported that the Veteran had "slow speech," and a "glazed" appearance.  The Veteran avoided eye contact which, the examiner thought, "may be consistent with regular consumption of opiates" for treatment of pain.  The Veteran's mood was depressed and his affect blunted.  The Veteran reported auditory hallucinations of voices talking to him about his condition.  The Veteran stated that he attempted to respond to the voices, but that he received no answer.  The Veteran denied "command hallucinations."  

The examiner reported there was no evidence of delusions or thought disorder and the Veteran's judgment and insight were "intact."  The examiner described the Veteran to be "alert and oriented" during the "brief examination."  The examiner concluded that the Veteran "has more problems focusing and concentrating" and that his level of functioning had worsened since 2005.  The examiner assigned a GAF score of 50.  The examiner concluded that the Veteran has trouble keeping a job due to a combination of both medical and psychiatric reasons.  He is able to have limited contact with his family but otherwise does not have any significant interpersonal or social contacts.  In addition, his function has become more impaired due to problems with his concentration and mood.  

VA treatment notes from August 2012 showed that the Veteran retired in 2009 due to health problems - to include a heart attack.  He reported a history of anxiety, depression, social reclusion, and mild paranoid traits.  He stated that he feels sad and depressed most days primarily due to his medical problems, lack of mobility, and lack of fulfillment in his life.  He also described poor sleep including night sweats and nightmares.  He stated that he also feels anxious around people and is fearful of others harming him.  He denied a history of suicide attempts and suicidal plans though he described some history of suicidal ideation.  His affect was depressed with sluggish speech, psychomotor retardation, and delated responses to questions.  However, the medical treatment provider noted that the Veteran is on several painkillers which may account for these observations.  He had a GAF score of 55.   

In a September 2012 private medical opinion, Dr. R.M. reported that the Veteran had been her patient since 2005 and had intermittent treatment over the past 6 years typically precipitated by increases in depressive and PTSD symptoms.  Dr. R.M. reported that the Veteran has had chronic suicidal ideation with discussion of plans.  She reported there is a contract for safety.  Dr. R.M. also acknowledged that in addition to the Veteran's psychiatric impairments, he also suffers from chronic pain and multiple physical impairments.  She reported his GAF score was 40-45.

Dr. R.M. reported that the Veteran reports with psychomotor retardation and flat affect.  His conversation is ruminative and tangential at times.  He reported poor sleep secondary to chronic pain.  He reported a decline in his adaptive functioning with an increase in dependency on his wife for meeting the demands of daily living.  He reported he is often accompanied by his wife to therapy session as he reports increased anxiety regarding driving.  

The Veteran exhibited limitation in memory recall.  His concentration was impaired and he was not capable of performing serial 7s.  He had a good fund of information; however redirection was often required during examinations due to his ruminative nature.  He demonstrates lower frustration tolerance and gives up easily.  Dr. R.M. indicated that over the prior two years the Veteran has experienced a marked increase in both depressive and PTSD.  She concluded that the Veteran's decompensation in his occupation and social functioning over the past years were precipitated by a combination of social stressors and a decline in physical health.  He does not currently retain the ability to sustain work activity given his poor concentration, chronic pain, and tangential and ruminative thought process.  

The claims file also contains a March 2013 private psychiatric assessment by Dr. M.L.C.  During the examination the Veteran reported that he discontinued work due to a heart attack although his ongoing symptoms of depression, despair, hopelessness, and a sense that life was no longer worth living were a contributing factor preventing him from returning to work.  The Veteran reported feeling profoundly impaired due to his persistent sadness, hopelessness, and despair.  He reported having relationships with only two of his seven children dues to extensive social isolation and incapacity to engage with other people.  

The Veteran reported persistent sadness, crying spells, hopelessness, despair, sense of meaningless in his life, suicidal thoughts, violent thoughts, and progressive social isolation.  Dr. M.L.C. indicated that the Veteran was cooperative and appropriate with good impulse control.  He reported the Veteran's speech was significantly decreased in rate, tone, and volume.  There was evidence of psychomotor retardation.  His affect was dysthymic and restricted.  His though content was positive for suicidal ideation without specific plan or intent.  He has episodic homicidal ideation and indicated that he continued to have these feeling but they were not directed at any specific person.  His thought processing was somewhat perseverative, blunted, and there was evidence of thought blocking.  He denied auditory, visual, and tactile hallucinations but reported themes of paranoia and persecution.  

Dr. M.L.C. concluded that after a complete review of the Veteran's records, he opines that the Veteran is 100 percent disabled from his psychiatric illness.  He further opined that the Veteran has been profoundly disabled since at least 2007, but in reality far earlier despite his employment.  Dr. M.L.C. indicated that the Veteran's depression has been unresponsive to aggressive treatment including pharmacologic management and psychotherapy.  Despite treatment, the Veteran has had persistent, pervasive and intractable neurovegatative symptoms of depression including anhedonia, hopelessness, despair, and chronic suicidal ideation, thoughts of violence and paranoia.  Since active duty, there is no description of sustained remission or partial remission of symptoms.  

The Veteran was afforded an additional VA psychiatric evaluation in July 2013.  The Veteran showed a GAF score of 60.  He reported being overwhelmed with family issues including his sister having a stroke, his brother having health problems, and his mother in a rehabilitation center.  He further reported that his grandchildren do not want to finish high school and his children do not want to work.  He is able to bath and cook for himself.  He reported going to the swimming pool with his wife twice a week.  He reported bicycling in the winter.  He reported that he has been married to his wife for 14 years and has a good marriage.  

The examiner concluded that the Veteran has occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran denied auditory or visual hallucinations.  His mood was mildly dysthymic.  His affect is constricted with some work about his family members' problems.  He denied suicidal or homicidal ideations or plans.  He reported experiencing depressed mood.  The examiner concluded that the Veteran's major depressive disorder is mild and is less likely as not to cause serious functional impairment to impair his ability for employment.  

In a December 2014 VA examination the Veteran reported depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, disturbances in motivation and mood, difficult adapting to stressful circumstances, inability to establish and maintain effective relationships,  impaired impulse control, and spatial disorientation.

The Veteran denied anxiety, panic attacks, near-continuous panic or depression affecting the ability to function, memory loss for names of close relatives, memory loss, speech intermittently illogical, obscure or irrelevant, difficult understanding complex commands, impaired judgment, impaired abstract thinking, gross impairment in thought process or communication, difficulty in establishing and maintaining effective work and social relationships, obsessional rituals, persistent delusions or hallucinations, grossly inappropriate behavior, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, and disorientation to time or place.  The Veteran also denied experiencing any current suicidal ideations. 

The Veteran presented as lethargic.  His speech was slow and his tone was low.  He appeared somewhat disheveled.  His thoughts were not organized initially but as the examination progressed he became more engaged.  His affect was flat and blunted and his mood stoic.  The examiner further indicated that the Veteran had difficulty with his memory and concentration.  He reported that he is not comfortable managing his own finances so his wife tends to their financial matters.  The examiner reported that the Veteran's condition had progress since his July 2013 evaluation.  However, his diagnosis is still major depress with moderate severity.  

The examiner reported that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgement, thinking, and/or mood.  The Veteran described his mood as sad and solemn on a continuous basis.  He was plagued with feelings of worthlessness more often than not, and this interferes with his ability to function in most areas of his life.  

The January 2016 VA examination report indicates that the Veteran was alert but somewhat irritable.  His speech was low in volume.  His mood was depressed and affect irritable.  He reported that his mother died 4 days earlier.  He reported no psychosis or mania.  The Veteran reported depressed mood, chronic sleep impairment, and flattened affect.  The examiner reported that the Veteran had depression with insomnia.  The examiner concluded that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.   The examiner reported that the Veteran retired in 2010 from the State of Michigan after 17 years and took a buy out from GM after 22 years.  The examiner concluded that the Veteran's major depressive disorder does not impact his occupational or employment activities.  

In sum, the evidence shows that from August 9, 2005, the Veteran's major depressive disorder manifested in, at worse, suicidal ideation, near continuous depression affecting the ability function independently, appropriately and effectively, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  Thus, from August 9, 2005 his symptoms more nearly approximate the criteria for a 70 percent rating. 

The Veteran has consistently denied gross impairment in thought processes or communication, persistent delusion or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to perform activities of daily living, disorientation to time or place, or memory loss of close relatives, occupation, or own name.  As the Veteran's medical treatment records are negative for almost all the criteria required for a 100 percent rating, a rating in excess of 70 percent is not warranted.   

The Board acknowledges the Veteran's assertions that the VA examinations are not an accurate reflection of his mental health symptoms.  See October 2006 Informal Hearing Presentation.  In addition, regarding the VA examinations of record, Dr. M.L.C. reported that VA examiners have consistently given the Veteran a GAF score of 75, which the DSM-IV defines as "Transient and expectable reactions to psychosocial stressors such as difficulty concentrating after a family argument."   See March 2013 Correspondence.  Dr. M.L.C. indicated that the Veteran has not had these types of mild symptoms since before active duty and symptoms of this nature may not even require psychiatric intervention.  Dr. M.L.C. states that the Veteran has had GAF scores of between 31 and 51, which is more consistent with serious symptoms including suicidal ideation, severe impairment in social functioning, occupational functioning, and the incapacity to keep a job or maintain friendships.  Dr. M.L.C. opined that the VA examiner severely overstated the Veteran's GAF score in his VA examinations.  

Dr. M.L.C. further stated that the Veteran has had a variety of different medical illness but his major depressive disorder long predated the development of any of his medical illness.  In addition, there was evidence of significant psychiatric disease long before his medical illnesses because disabling clinical conditions.  In addition, the symptoms that are disabling to the Veteran are specifically related to psychiatric illness and not consistent with his current medical illnesses.  The Veteran is described as having chronic suicidal ideation, loss in capacity to adapt to his environment, low frustration tolerance, and a complete incapacity to manage even the most simple of tasks beyond attending to his basis day to day needs.  His treating psychologist of eight years describes him as having a GAF score between 40 and 45 indicating severe and progressive deterioration in his clinical condition only related to his psychiatric illness.  
However, the Board finds the VA examinations adequate and probative to the issue at hand.  The examiners' assessments were consistent with the Veteran's interview and consistent with his reported symptoms in his private and VA treatment records.  Furthermore, even accepting Dr. M.L.C.'s interpretation of the Veteran's symptoms as wholly accurate, the Veteran still does not meet the criteria for a 100 percent rating as total occupational and social impairment is not shown.   

The Board has also considered whether the Veteran is entitled to a 70 percent rating prior to August 9, 2005.  However, August 9, 2005 - the date of the VA examination showing a worsening of symptoms - is the earliest date upon which it is factually ascertainable that the Veteran's symptoms more nearly approximated the criteria for a 70 percent rating.  
 

ORDER

Entitlement to a rating in excess of 50 percent prior to August 9, 2005 is denied. 

Entitlement to rating of 70 percent from August 9, 2005, but no higher, is granted. 




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


